SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1398
CA 13-02028
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


KENNETH M. SCHLAU, JR., PLAINTIFF-RESPONDENT,

                      V                             MEMORANDUM AND ORDER

CITY OF BUFFALO, BUFFALO URBAN RENEWAL AGENCY,
WESTERN NEW YORK ARENA, LLC, HSBC ARENA, ADT
SECURITY SERVICES, INC. (ADT), U. & S.
SERVICES, INC., DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 5.)


WILSON,   ELSER, MOSKOWITZ, EDELMAN & DICKER LLP, NEW YORK CITY (GREGORY
J. DELL   OF COUNSEL), FOR DEFENDANTS-APPELLANTS CITY OF BUFFALO,
BUFFALO   URBAN RENEWAL AGENCY, WESTERN NEW YORK ARENA, LLC, HSBC ARENA,
AND ADT   SECURITY SERVICES, INC. (ADT).

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOEL J. JAVA, JR., OF
COUNSEL), FOR DEFENDANT-APPELLANT U. & S. SERVICES, INC.

PAUL W. BELTZ, P.C., BUFFALO (DEBRA A. NORTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Erie County (Diane Y.
Devlin, J.), entered October 30, 2013. The order, among other things,
directed plaintiff to produce a privilege log.

     It is hereby ORDERED that said appeals are unanimously dismissed
without costs.

     Same Memorandum as in Schlau v City of Buffalo ([appeal No. 1]
___ AD3d ___ [Feb. 13, 2015]).




Entered:    February 13, 2015                     Frances E. Cafarell
                                                  Clerk of the Court